DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Reply filed 09 December 2020:
Amended the title thereby overcome the specification objection;
Amended claim 4 thereby overcoming the claim objection; and
Amended the independent claims to distinguish over the applied art as discussed below.
Allowable Subject Matter
Claims 1-5, 7-19, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The first Office Action indicated allowability for dependent claims 6, 7, and 20.  The Reply filed 09 December 2020 added the allowable limitations from claims 6 and 20 to independent claims 1 and 17, respectively.
In regards to amended claim 1:  although the combination of Sano, Tsuji, Sumiyoshi, and Varadarajan renders obvious the limitations of non-amended claim 1 including the broadly claimed first and second status that the first and second dictionary is respectively used, there is no teaching or suggestion in any of the prior art of record of a display circuit displaying the first status that the first dictionary information is used and/or the second status that the second dictionary information is used in combination with the other limitations as fully recited in amended claim 1.  Indeed, 
Claims 7 and 20:  likewise, none of the prior art of record discloses or fairly suggests wherein the camera module has a first mode outputting the first status that the first dictionary information is used and/or the second status that the second dictionary information is used, and the camera module has a second mode not outputting the first status that the first dictionary information is used and the second status that the second dictionary information is used in combination with the other limitations as fully recited in amended independent claim 17.  
Claims 2-5, 7-16 and 18, 19, and 21-22 are considered allowable at least due to their dependency upon independent claims 1 or 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113.  The examiner can normally be reached on M-Th 7am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ROBERT CAMMARATA/Examiner, Art Unit 2486                                                                                                                                                                                                        
/JAMIE J ATALA/Supervisory Patent Examiner, Art Unit 2486